          Case 1:18-md-02865-LAK Document 620 Filed 06/14/21 Page 1 of 4

                                                                                               Hughes Hubbard & Reed LLP
                                                                                                        One Battery Park Plaza
                                                                                               New York, New York 10004-1482

Hughes
                                                                                                     Office:+1 (212) 837-6000
                                                                                                        Fax: +1 (212) 422-4726

Hubbard
                                                                                                           hugheshubbard.com

                                                                                                                      Bill Maguire
&Reed                                                                                                                      Partner
                                                                                                   Direct Dial: +1 (212) 837-6879
                                                                                                    Direct Fax: +1 (212) 299-6879
                                                                                               bill.maguire@hugheshubbard.com


VIA ECF

The Honorable Lewis A. Kaplan                                June 14, 2021
United States District Judge
Southern District of New York
500 Pearl St.
New York, New York 10007

             Re:        In Re: Customs and Tax Administration of the Kingdom of Denmark
                        (Skatteforvaltningen) Tax Refund Scheme Litigation, 18-md-02865 (LAK)

Dear Judge Kaplan,

        Plaintiff Skatteforvaltningen (“SKAT”) respectfully submits this letter motion, pursuant to
Federal Rule of Civil Procedure 37(a)(3)(B)(iv), to compel the Defendants to produce documents they
are withholding on claims of work product protection.1

The Defendants have waived privilege.

       SKAT’s pleadings allege that Defendants represented falsely that their plans owned shares of
Danish companies, on which they had received dividends and paid withholding tax.2

         Defendants are asserting that they relied on the advice of their counsel in submitting tax refund
applications to SKAT, and, in order to pursue this defense, they have waived attorney-client privilege
and work product protection.3 In particular, Defendants assert they relied on the advice of attorneys at
Kaye Scholer LLP, including Michael Ben-Jacob, who is a defendant in 39 actions in this multi-district
litigation. SKAT alleges that Mr. Ben-Jacob participated in Defendants’ fraud and his deposition is
scheduled in a week’s time—on June 22 and 23.

       To support their advice-of-counsel defense, Defendants sought and received from Kaye
Scholer’s successor firm, Arnold & Porter Kaye Scholer LLP, the entire “Ex-Dividend Trades” file
concerning the engagement on which they purportedly relied, including internal Kaye Scholer


1.   The “Defendants” are Jocelyn Markowitz, Richard Markowitz, Elizabeth van Merkensteijn, John van
     Merkensteijn, and pension plans and other entities which they controlled. The Defendants and the case numbers
     to which this motion relates are listed in Exhibit A hereto.
2.   See generally, e.g., Skatteforvaltningen v. Avanix Management LLC Roth 401K Plan et al, Case No. 19-cv-
     01867-LAK ECF No. 60 (S.D.N.Y). A copy of this complaint is attached hereto as Exhibit B.
3.   Defendants first informed SKAT that they were asserting an advice-of-counsel defense in January 2021. In
     February, March, and April, they subsequently produced nearly 30,000 documents (totaling over 245,000
     pages) that they had previously withheld as privileged.
          Case 1:18-md-02865-LAK Document 620 Filed 06/14/21 Page 2 of 4

                                                                                                              2


communications, attorney notes, and draft memoranda. In producing documents to SK.AT and since
Defendants completed their productions in April, however, the Defendants failed to notify SK.AT
that-notwithstanding their broad agreement to waive privilege, and their representation that their
production was complete-they were withholding internal Kaye Scholer communications, attorney
notes, and draft memoranda. Indeed, in reviewing Defendants' extensive productions, SK.AT identified
a number (but by no means all) such internal Kaye Scholer documents, including certain internal
memoranda and emails. The presence of some internal documents in Defendants, productions
obscured the fact that Defendants were withholding other internal documents. Moreover, the internal
documents Defendants did produce demonstrate the critical importance of such internal discussions,
and the impoitance of Defendants making a full disclosure of the relevant materials in their possession.4

        It was not until May 2021, when SK.AT questioned the paucity of the internal materials in
Defendants' productions, that Defendants disclosed withholding documents, which they then refused to
produce, arguing that the documents are attorney work product, notwithstanding their waiver of
privilege. The parties exchanged con espondence, and met and confeITed on June 14, 2021 , but were
unable to resolve this dispute.

The Kaye Scholer documents should be produced because they are not work product
and, in any event, Defendants waived the work product protection.

        The Kaye Scholer documents do not qualify for work product protection, which requires
showing, among other things, that the documents were "prepared in anticipation of litigation.,, S.E. C.
v. Yorkville Advisors, LLC, 300 F.R.D. 152, 159 (S.D.N.Y. 2014); see also Fresh Del Monte Produce,
Inc. v. Del Monte Foods, Inc. , No. 13 CIV. 8997 JPO GWG, 2015 WL 3450045, at *6 (S.D.N.Y. May
28, 2015) (the "burden of establishing that" documents "are protected by the work product doctrine
rests with the party invoking its protection").

         Defendants ca1lllot make this showing because they engaged Kaye Scholer to help them in
co1lllection with their purpo1ted trading of shares and in submitting their applications to SKAT, a
transactional purpose that was inespective of any potential litigation. Comts have consistently denied
the work product protection to documents "that would have been created in essentially similar f 01m
iITespective of ... litigation." United States v. Ad/man, 134 F.3d 1194, 1202 (2d Cir. 1998); see also
Gucci Am., Inc. v. Guess?, Inc. , 271 F.R.D. 58, 74 (S.D.N.Y. 2010) (to qualify for protection,
documents must "be prepared 'because of the prospect of litigation");§ 2024, 8 Fed. Prac. & Proc.
Civ. § 2024 (3d ed.) ("[T]he test should be whether, in light of the nature of the document and the
factual situation in the paiticular case, the document can fairly be said to have been prepared or
obtained because of the prospect of litigation.") (emphasis added).

       Defendants could not avail themselves of work product protection, in any event, because they
waived an y such protection. Indeed, Defendants stipulated to this Couit's Orders pursuant to FRE
502(d), recording their waiver of privilege ai1d limiting the waiver only with respect to Non-Patties.


4.


              In April 2021 , the German gove1mnent indicted Shah for this attempt to defraud the German
     exc 1equer. Karin Matussek, A Hedge Fund, a Jewish School and $1.1 Billion in Cum-Ex Trades, Bloomberg
     (April 23, 2011), https:/lbloom.bg/3iDPb6T.
        Case 1:18-md-02865-LAK Document 620 Filed 06/14/21 Page 3 of 4

                                                                                                 3


See ECF Nos. 521, 593. Defendants failed to disclose that, despite their waiver, they were continuing
to withhold ce1tain internal Kaye Scholer documents. This failme is paiticularly prejudicial because
the documents they ai·e withholding are highly relevant to Mr. Ben-Jacob's deposition next week.

         Defendants waived work product protection in order to invoke the advice-of-counsel defense.
See Pall CO!'p. v. Cuno Inc. , 268 F .R.D. 167, 168 (E .D.N.Y . 2010) (ordering production of attorney
work product where defendants put the advice of counsel at issue); Dalin v. M/ V SEA QUEST, INC.,
No. CV 07-0963-JLS(LSP), 2009 WL 10725740, at *8 (S.D. Cal. June 18, 2009) (ordering production
of an attorney's entire engagement file); Brown v. Barnes & Noble, Inc., 474 F. Supp. 3d 637, 649
(S .D.N.Y. 2019) ("a party may be deemed to have waived privilege or work product protection by
asse1ting a defense of good faith reliance on counsel"). Accordingly, Defendants cannot withhold
documents on a claim of privilege that they have waived.

        The documents are relevant because (1) "if the advice rendered was in pait oral, as in this case,
there will inevitably be some question as to what the attorney actually told the client" and (2) because
internal attorney communications ai·e relevant to detennining if the advice provided to a client was
"reasonable," as is required for a defendant to succeed on its advice-of-counsel defense. Matsushita
Elecs. Corp. v. Loral Co1p, No. 92 CIV. 5461 (SAS), 1995 WL 527640, at *2 (S.D.N.Y. Sept. 7, 1995);
see also Dalin, 2009 WL 10725740, at *8 ("The only way Plaintiff can impugn Defendant's advice of
counsel defense is by having access to the circumstances and factors smTounding the advice.") (citation
and internal parentheses omitted).

       Documents that Defendants did produce show that the
Scholer that is nowhere to be found in their reductions.




       Documents discussing what Mr. Ben-Jacob and his colleagues knew are therefore highly
pe1tinent both to what oral advice they provided the Defendants and to whether that advice was
        Case 1:18-md-02865-LAK Document 620 Filed 06/14/21 Page 4 of 4

                                                                                                   4


“reasonable.” See Matsushita, 1995 WL 527640, at *2. Thus, the internal Kaye Scholer documents that
SKAT seeks are highly relevant to Defendants’ advice-of-counsel defense. In arguing that work product
protection has not been waived, Defendants rely on the Federal Circuit’s opinion in In re EchoStar
Commc'ns Corp., 448 F.3d 1294 (Fed. Cir. 2006). In EchoStar, a patent infringement case, the court
held protected “documents analyzing the law, facts, trial strategy, and so forth that reflect the attorney’s
mental impressions but were not given to the client,” because it was what the “alleged [patent] infringer
knew or believed … that informs the court of an infringer’s willfulness.” Id. at 1302, 1303. EchoStar,
however, is readily distinguishable.

         First, the documents at issue in EchoStar actually qualified for work production protection in the
first place because the defendant’s counsel prepared the documents during the pendency of the litigation.
Id. at 1297 & n.2. The court was concerned that disclosure of counsel’s trial and litigation materials
would “chill the principles of our adversary system as a whole.” Id. at 1305. Here, by contrast, Kaye
Scholer is not trial counsel to any Defendant and its documents have nothing to do with trial or litigation
strategy; as noted above, the firm prepared its documents to help Defendants in connection with their
purported Danish trades so they could submit applications to SKAT.

        Second, the EchoStar court acknowledged that “some parties” could communicate the content of
internal materials “to the client confidentially in order to avoid disclosing that communication during
potential discovery if and when the attorney-client privilege is waived,” but held that mere “possibility”
insufficient. Id. at 1305. In this fraud case, however, Defendants have already produced documents
manifesting their concern to communicate by phone or in person, rather than in writing, about sensitive
subjects such as “reclaims.” Therefore, the “materials considered by the attorney in rendering that
advice may be quite useful”—indeed essential—“in seeking to unearth the precise substance and scope
of the attorney's advice,” as well as in determining whether that advice was “reasonable.” Matsushita,
1995 WL 527640, at *2.

        Third, in EchoStar, the Defendants’ attorney was not a defendant. Here SKAT alleges that
Defendant Ben-Jacob participated in the scheme to defraud SKAT of hundreds of millions of dollars.
The internal Kaye Scholer documents are highly relevant to SKAT’s claims against Mr. Ben-Jacob.
SKAT cannot discover what Mr. Ben-Jacob knew without disclosure of the internal materials that he
saw at the time.

        Finally, documents prepared in furtherance of a fraud do not qualify for work product protection.
See generally Amusement Indus., Inc. v. Stern, 293 F.R.D. 420 (S.D.N.Y. 2013). Accordingly, SKAT
respectfully requests the Court grant its motion to compel and order the Defendants to produce the
withheld documents no later than June 18, 2021, in light of the upcoming deposition of Mr. Ben-Jacob
on June 22-23. But, in the event that the Court finds SKAT has not otherwise established a basis to
order production of the entire Kaye Scholer “Ex-Dividend Trades” file concerning Defendants’ refund
applications, SKAT respectfully requests the opportunity to submit a full briefing to show why the
crime-fraud exception applies here.

                                                  Respectfully submitted,

                                                  /s/ William R. Maguire
                                                  William R. Maguire

Cc: All counsel of record via ECF
